Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: first cavity 231, lower surface 202b, second cavity 232, radial axis 291, and radial axis 292.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 271 (Figure 2E) and 207 (Figure 2F).  
The drawings are objected to because in Figure 3A, the reference numeral 404 appears to be used to designate two separate components.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
[0009] line 19: “pluralise” should read “pluralities”
[0015] line 2: “four radiused” should read “four radii”
[0098] line 2: “first cavity 231” should read “first cavity 431” 
Appropriate correction is required.

Claim Objections
Claims 1-17 are objected to because of the following informalities:  
Claim 1: a comma should be added in line 18 after “a fifth side” in order to improve the clarity of the limitation
Claims 2-12: the preamble of the claims should be amended to read “The herb grinder according to claim…” as the herb grinder has already been positively recited
Claims 3, 4, 15, and 17: all recitations of “the aperture” or “the plurality of aperture” should be amended to “the [plurality of] apertures” to reflect that more than one apertures are present
Claims 5, 8, and 17: “the lower chamber cavity” should be amended to “the second cavity of the lower chamber” to maintain consistency with the rest of the claim language
Claim 7: in line 2 “four radiused” should read “four radii”; and in lines 5-6 and 8 “bisects third and fourth radii,” “and fourth radius,” and “and first radius” should read “bisects the third and fourth radii,” “and the fourth radius,” and “and the first radius,” respectively
Claim 10: in line 3 “the low chamber” should read “the lower chamber”
Claim 12: in line 5 “the diameter of curvature than the third and fourth side” should read “the diameters of curvature of the third and fourth sides”
Claim 13: in line 14, “un ground herbal material” should be amended to “un ground phyto material” to maintain consistency within the claim, and all instances of the term “un ground” should be amended to “unground”
Claims 14-16: the preamble of the claims should be amended to read “The method of grinding phyto material according to claim…” as the method has already been positively recited
Claim 14: the claim should conclude with a period and not a semicolon
Claim 17: all instances of the term “un ground” should be amended to “unground”; in line 16 “crushing un ground [sic] herbal material” should read “crushing the unground herbal material”; and in line 21 “pluralise of teeth” should read “pluralities of teeth”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding Claims 1, 2, 5, 7, and 9-13, the phrases “may have” and “may be” render the claims indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention. See MPEP § 2173.05(d).
Further regarding Claims 1 and 13, the terms “approximately same surface area” and “approximately parallel” in lines 19 and 25 (Claim 1) and lines 25 and 29 (Claim 13), are relative terms which render the claims indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Finally regarding Claims 1 and 13, the limitations “the first side” (line 19 in Claim 1, line 25 in Claim 13), “the second side” (line 20 in Claim 1, line 26 in Claim 2), and “the edges” (line 24 in Claim 1, line 28 in Claim 13) do not have antecedent basis in the claim. Examiner notes that “the first side” and “the second side” are most likely in reference to the inner side and the outside side recited in lines 15 and 16 in Claim 1 and lines 21 and 22 in Claim 13, respectively.
Further regarding Claim 10, the limitations “the bottom portion” and “the lower chamber” do not have antecedent basis in the claim. Examiner notes that a lower chamber is positively recited in Claim 4, but Claim 10 does not depend from Claim 4.
Further regarding Claim 12, the limitations “the first side” and “the second side” do not have antecedent basis in the claim. Examiner notes that “the first side” and “the second side” are most likely in reference to the inner side and the outside side recited in Claim 1 in lines 15 and 16, respectively.

Regarding Claims 14-16, the preamble of Claim 14 recites “A method of grinding phyto material according to claim 11” and the preambles of Claims 15 and 16 recite “A method of grinding phyto material according to claim 12”; however, Claims 11 and 12 are not directed to a method of grinding phyto material, they are directed to an herb grinder. This renders the claims indefinite because it does not lend a clear understanding of the scope of protection sought. Due to the improper dependencies, the limitations “the plurality of aperture [sic]” in Claim 15 and “the lower chamber” and “the second cavity” in Claim 16 do not have antecedent basis in the claim. For examination purposes, it will be assumed that Claims 14, 15, and 16 are meant to depend upon Claims 13, 14, and 15, respectively.
Further regarding Claim 17, the preamble of the claim recites “A method of grinding phyto material,” but the body of the claim recites steps related to grinding herbal material, not phyto material. Are phyto and herbal material meant to be synonymous, or is herbal material meant to be a type of phyto material? If the former, the claim should be amended to only use one of the two terms. If the latter, the claim should be amended to clarify this.
Finally regarding Claim 17, the limitations “the coupled filling container” (line 26) and “the storage container” (line 27) do not have antecedent basis in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camitta (US 8,733,679).
Regarding Claim 17, Camitta discloses (Figures 2-4) a method of grinding phyto material comprising: providing a grinder having a top portion (cup-shaped cover 64) comprising a first plurality of teeth (teeth 58) protruding from a bottom surface (lower opposing face 54A) of the top portion; providing an upper chamber (holder 34), the upper chamber rotatably coupled to the top portion (column 5 lines 41-42; cup shaped cover 64 rotates relative to holder 34), the upper chamber for forming a first cavity (cavity formed between holder 34 and first plate 36), placing unground herb material (vegetative material V) into the first cavity (column 5 lines 20-21), a second plurality of teeth (teeth 40) protruding from a lower surface (upper working face 36A) of the first cavity, extending towards the first plurality of teeth of the top portion, providing a plurality of apertures (through holes 44) being defined by the lower surface of the first cavity that passes through the upper chamber, the aperture allowing ground herbs to exit the upper chamber once ground (column 6 lines 1-10); providing a lower chamber (sleeve 32) coupled with the upper chamber, the lower chamber comprising a second cavity (compartment 25), the lower chamber removably connected to the upper chamber (column 3 lines 43-46; sleeve 32 is removably coupled to holder 34 via threads 32C), the plurality of apertures of the upper chamber communicating with the second cavity of the lower chamber (column 6 lines 9-10; pan 27 is located within compartment 25); crushing unground herbal material between the top portion and the upper chamber where the first and second pluralities of teeth engage the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Camitta (US 8,733,679).
Regarding Claim 1, Camitta discloses (Figures 2-4) a herb grinder comprising: a top portion (cup shaped cover 64) comprising a first plurality of teeth (teeth 58) protruding axially from a bottom surface (lower opposing face 54A) of the top portion; an upper chamber (holder 34) for receiving the protruding first plurality of teeth, the upper chamber rotatably coupled to the top portion (column 5 lines 41-42; cup shaped cover 64 rotates relative to holder 34), the upper chamber for forming a first cavity (cavity formed by holder 34 and first plate 36) into which an herbal material for grinding (vegetative material V) may be placed; the upper chamber comprising a second plurality of teeth (teeth 40) protruding from a lower surface (lower opposing face 54A) of the first cavity, extending axially towards the first plurality of teeth of the top portion, a central axis (axis through stem 46, see Figure 1) common to the top portion and the upper chamber about which the first plurality of teeth are for rotating with respect to the second plurality of teeth in a reciprocating motion (column 5 lines 57-59) for shredding the herb material for grinding (column 5 lines 66-67); wherein some of the first plurality of teeth and some of the second plurality of teeth comprise five sides comprising an inner side (side 40C/58C) facing the central axis and an outside side (side 40A/58A) facing away from the central axis and third and fourth sides (sides 40B/58B and 40D/58D) abutting the outside side and the inner side that form four sides and capped by a fifth side (clearly seen in Figure 2), where the third and fourth sides may have an approximately same surface area, wherein the first plurality of teeth and the second plurality of teeth are interdigitated when the top portion is coupled with the upper chamber (column 5 lines 35-36), wherein the edges abutting the sides, which are herbal material shredding edges (outside cutting edges 42A/60A and inside cutting edges 42B/60B) may be approximately parallel with the axis of rotation. 

Regarding Claim 2, Camitta discloses (Figure 1) the upper chamber (holder 34) comprises an inside circumference (outer wall of cylindrical collar 34C) and wherein the top portion (cup-shaped cover 64) comprises an outer circumference (inner surface of sidewall of cup-shaped cover 64) wherein when the upper chamber may be coupled with the top portion, a gap may be formed about the inside circumference wherein the inside circumference has a smaller diameter than the outer circumference (clearly shown in Figure 1).
Regarding Claim 3, Camitta discloses (Figure 3) a plurality of apertures (through holes 44) being defined by the lower surface (upper working face 36A) of the first cavity that passes through the upper chamber, the aperture allowing ground herbs to exit the upper chamber once ground through at least some of the plurality of apertures (column 6 lines 1-5).
Regarding Claim 4, Camitta discloses (Figures 1-2) a lower chamber (sleeve 32) comprising a second cavity (compartment 25), the lower chamber removably connected to the upper chamber (column 3 lines 43-46; sleeve 32 is removably coupled to holder 34 via threads 32C), the plurality of apertures of the upper chamber communicating with the second cavity of the lower chamber (column 6 lines 9-10; pan 27 is located within compartment 25).
Regarding Claim 5, Camitta discloses (Figure 2) a spout (opening 33 and door 35) formed by an edge wall and an upper surface of the lower chamber (sleeve 32; because “an upper surface” has not been defined in the claim, the upper portion of the outer surface of sleeve 32 is interpreted as an upper surface to meet this limitation of the claim), the spout having an open position allowing passage of the ground herbs out of the lower chamber cavity (column 6 lines 29-30) when the upper chamber may be uncoupled from the lower chamber, and having a closed position preventing passage of the ground herbs out of the second cavity of the lower chamber (column 3 line 41) when the upper chamber may be coupled with the lower chamber.
Regarding Claim 8, Camitta discloses (Figure 2) a filling container aperture (opening 33) formed by an edge wall of the lower chamber (sleeve 32), the filling container aperture having an open position allowing passage of the ground herbs out of the lower chamber cavity (column 6 lines 29-30) and comprising a storage container for being releasably coupled with the filling 
Regarding Claim 11, Camitta discloses (Figure 4) at least one of the four sides (sides 40A-D and 58A-D) may be concave and comprise a diameter of curvature (column 4 lines 33-34 and 46).
Regarding Claim 12, Camitta discloses (Figure 4) that three of the four sides may be concave and comprise a diameter of curvature (column 4 lines 33-34 and 46), but does not disclose that the outside side (sides 40A/58A) is also concave or any of the claimed relationships between the diameters of curvature of the sides. However, Camitta does disclose that the angles of the cutting edges, which directly correlate to the diameters of curvature of the sides, can be modified (column 4 lines 37-39), and that the dimensions, proportions, and shapes of the various components, including the shape of the teeth, can be modified depending on the desired performance characteristics of the grinder (column 6 lines 56-58, column 6 line 66 - column 7 line 2). As the Applicant has not set forth any criticality to the selection of the outside side (i.e. second side) being concave or to these particular dimensional relationships between the diameters of curvature of the four sides that results in an unexpected benefit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the first and second pluralities of teeth in the grinder disclosed by Camitta such that all four sides may be concave, wherein the first side has a smaller diameter of curvature than the third and fourth side diameters of curvature and the second side has a 
Regarding Claim 13, Camitta discloses (Figures 2-4) a method of grinding phyto material comprising: providing a grinder having a top portion (cup-shaped cover 64) comprising a first plurality of teeth (teeth 58) protruding from a bottom surface (lower opposing face 54A) of the top portion; providing an upper chamber (holder 34), the upper chamber rotatably coupled to the top portion (column 5 lines 41-42; cup shaped cover 64 rotates relative to holder 34), the upper chamber for forming a first cavity (cavity formed between holder 34 and first plate 36); providing a second plurality of teeth (teeth 40) protruding from a lower surface (upper working face 36A) of the first cavity, extending towards the first plurality of teeth of the top portion; placing unground phyto material (vegetative material V) into the first cavity proximate the second plurality of teeth (column 5 lines 20-21); interdigitating of the first plurality of teeth with respect to the second plurality of teeth (column 5 lines 35-36); crushing the unground phyto material between the top portion and the upper chamber and the lower surface where at least some of the first and second pluralities of teeth engage the unground herbal material (column 5 lines 36-38); providing a central axis (axis through stem 46, see Figure 1) common to the top portion and the upper chamber; rotating of the first plurality of teeth with respect to the second plurality of teeth in a reciprocating motion (column 5 lines 57-59) about the central axis for shredding the phyto material for grinding (column 5 lines 66-67); wherein some of the first plurality of teeth and some of the second plurality of teeth comprise five sides comprising 
Examiner note: regarding the limitation “the first side may have a lower surface area than the third and fourth side and the second side having a larger surface area than the third and fourth sides,” Camitta does not explicitly disclose these features. However, Camitta does disclose that the dimensions, proportions, and shapes of the various components, including the shape of the teeth, can be modified depending on the desired performance characteristics of the grinder (column 6 lines 56-58, column 6 line 66 - column 7 line 2). As the Applicant has not set forth any criticality to the selection of these particular dimensional relationships between the first and second sides relative to the third and fourth that results in an unexpected benefit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the first and second pluralities of teeth used in the method of grinding phyto material disclosed by Camitta such that for some of the teeth of the first and second pluralities, the first side may have a lower surface area than the third and fourth side and the second side having a larger surface area than the third and fourth sides, because such selection or determination would be the result of routine mechanical optimization and does not 
Regarding Claim 14, Camitta discloses (Figure 3) providing a plurality of apertures (through holes 44) being defined by the lower surface (upper working face 36A) of the first cavity that passes through the upper chamber (holder 34), the apertures allowing ground herbs to exit the upper chamber once ground (column 6 lines 1-10).
Regarding Claim 15, Camitta discloses (Figures 1-2) providing a lower chamber (sleeve 32) coupled with the upper chamber (holder 34), the lower chamber comprising a second cavity (compartment 25), the lower chamber removably connected to the upper chamber (column 3 lines 43-46; sleeve 32 is removably coupled to holder 34 via threads 32C), the plurality of aperture of the upper chamber communicating with the second cavity of the lower chamber (column 6 lines 9-10; pan 27 is located within compartment 25).
Regarding Claim 16, Camitta discloses (Figures 1-2) uncoupling of the lower chamber (sleeve 32) from the upper chamber (holder 34) and removing of the ground herbs from the second cavity (column 6 lines 47-51).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Camitta as applied to Claim 1 above, and further in view of Perucca et al., hereinafter Perucca (US 2016/0095473).
Regarding Claim 6, Camitta does not disclose that the herb grinder comprises an ovate shape when viewed from a top view, but does disclose that the shape of the grinder components can be modified to accommodate desired grinding characteristics (column 6 line 66 - column 7 line 2). Perucca teaches (Figures 3-4) an herb grinder having a top portion and 
Regarding Claim 7, with reference to the aforementioned combination of Camitta and Perucca, Perucca teaches (Figure 3) the ovate shape comprises a cuboid structure having four radii comprising a first radius, a second radius, a third radius and a fourth radius, wherein the second radius may be found opposite the first radius along and bisected by a first axis and a perpendicular radial axis bisects third and fourth radii where the third radius may be may be larger than the first radius and fourth radius may be larger than the second radius and the second radius may be smaller than the third radius and the fourth radius and first radius (see Annotated Figure 3 below).

    PNG
    media_image1.png
    637
    491
    media_image1.png
    Greyscale

Perucca Annotated Figure 3
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Camitta as applied to Claim 1 above, and further in view of Witko et al., hereinafter Witko (US 2018/0126386).
Regarding Claim 9, Camitta does not disclose that the first cavity is magnetically connected to the top portion, but does disclose that modifications can be made without deviating from the scope of the invention (column 7 lines 5-9). Witko teaches (Figure 2) an herb grinder (multi-section herb grinder 100) comprising a top portion (upper section 10) comprising a first plurality of teeth (cutting teeth 12 and 13, see Figure 3) and an upper chamber (lower section 20) for forming a first cavity (clearly shown in Figure 2) comprising a second plurality of 
Regarding Claim 10, Camitta discloses (Figure 1) a bottom portion (base 10 with upper shell 12), but does not disclose that the bottom portion is either magnetically or threadedly connected to the lower chamber; rather, Camitta discloses that this connection is achieved via screws (column 3 lines 31-32). However, Camitta also discloses that modifications can be made without deviating from the scope of the invention (column 7 lines 5-9). Witko teaches (Figure 2) an herb grinder (multi-section herb grinder 100) comprising a bottom portion (collection section 40) and a lower chamber (filter section 30), wherein the bottom portion may be magnetically connected to the lower chamber ([0038] lines 20-24; collection section 40 is magnetically coupled to filter section 30 in a non-rotatable manner via magnetic elements 7). Since this coupling performs the same function as the screws disclosed by Camitta, i.e. it couples the lower chamber and bottom portion in a manner to prevent relative rotation, it .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dukat (US 9,757,733) discloses an herb grinding device of similar structure to the claimed invention comprising different shapes and configurations of teeth between which the herbal material is ground.
Gumbel et al. (US 2017/0202396) discloses an herbal grinder system of similar structure to the claimed invention comprising a spout formed in the lower chamber which has an open position for dispensing ground herbs and a closed position for preventing dispensing.
Camitta (US 2017/0164786) discloses a shredder and method for its use wherein the lower chamber comprises a spout and a filling container aperture having an open position and a closed position.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        

/TERESA M EKIERT/Primary Examiner, Art Unit 3725